Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                              Status of Claims
This is in response to applicant’s filing date of December 09, 2019. Claims 1-22 are currently pending.
                                              Priority
Acknowledgment is made of applicant’s claim for foreign priority to Application DE102017112765.8 , filed on June 09, 2017.  The certified copy of the application as required by 37 CFR 1.55 has been received.        
                                              Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 09, 2019, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements is being considered by the examiner.
                                  Drawings Objection
The drawings are objected to because in Figures 5-7 the labels of certain features are not consistent with the text of the specification, i.e., usage of different languages,  and the labels in the drawings are in a language other than English as required by 37 CFR §1.52 (b)(1)(ii).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled 
                                  Rejection of Claims – 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6-7, and 10-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by So et al (US-20090299551-A1) (“So”)
   As per claim 1, So discloses a method for lifting a load (See Abstract.) comprising:
  carrying at least a portion of the load by a first aerial drone, wherein the load is connected to a second aerial drone and/or a lifting hook of a crane (So at Para. [0009] discloses “multiple aircraft lifting a common load comprises of at least two aircraft, a single payload, and a pilot station, which allows a single pilot to control the swarm in a remote and safe environment.”), 
carrying and/or directing the load by the second aerial drone and/or the crane (So at Para. [0057] discloses “airships in the fleet are used to individually carry smaller or lighter payloads. Other airships within the fleet are used to form a swarm to carry larger or heavier payloads. The number of airships and the formation of the swarm may be configured to meet the payload's weight and size.”), 
controlling the first and second aerial drones together, and/or controlling the first aerial drone together with the crane, in a mutually coordinated manner, by a common controller for controlling flight and/or crane movements (So at Para. [0012] discloses that “[c]ommand of the entire multi-aircraft lifting system takes place at a remotely located pilot station.”  Further, the pilot station can be located at a separate station or as disclosed in Para. [0029] “the pilot station 16 may be located in a vehicle, for example, an aircraft 21 that is ancillary to the swarm 18.”).  

  inputting to the main controller desired flight and/or crane movements from which control signals are generated and transmitted to the first aerial drone and/or the crane on the basis of the input desired movements (So at Para. [0011] discloses “swarm avionics unit receives control signals from the pilot station and transmits aircraft sensory data to the pilot station. Sensory data about the aircraft and payload are used to stabilize and guide the aircraft through a flight controller algorithm.”), and  
generating and transmitting from an additional controller control commands for the first and/or the second aerial drone, wherein the control commands depending on the flight or crane movements that were triggered by a main controller (So at Para. [0032] discloses “each aircraft 11, 12 there is a swarm avionics unit 502 that gathers sensory and flight data to determine flight control commands. The computed flight control commands are sent to the aircraft's flight system 503, which is an electrical interface to the aircraft's actuators 504.”).  
As per claim 6, So discloses a method for lifting a load, comprising:
  controlling the first and/or the second aerial drone such that a force having a horizontal component is exerted on the load, wherein the horizontal component counteracts a pendulum motion of the load and/or counteracts a wind force, and/or a crane hoist rope is held in as vertical an orientation as possible (So at Figure 10 with Para. [0043] and Para. [0056] which discloses “the separating structures are sufficiently large to allow an aircraft to fly without exerting 
As per claim 7, So discloses a method for lifting a load, comprising:
  controlling the first aerial drone such that the load is rotated about a vertical axis while being lifted (So at Para. [0056] discloses “tethers 15 above the separating structures extend approximately vertical towards each respective aircraft 11, 12, 13. It can be appreciated that the separating structures are sufficiently large to allow an aircraft to fly without exerting additional horizontal forces to be at a distance away from another aircraft in the swarm.”), and;
  flying the first aerial drone along a helical trajectory about a vertical axis through the load, wherein the flying is while lifting of the load (So at Para. [0050] which discloses “the desired aircraft states are inputted into the step 909, where the next waypoints for each helicopter are calculated and then used to generated splines for each aircraft in step 910. These splines for position, velocity, and acceleration are used to derive the current state for each aircraft at time t 911, and to calculate step 906.”).  
 As per claim 10, So discloses a method for lifting a load, comprising:
  autonomously remotely controlling the first aerial drone in an autonomous control mode, such that the first aerial drone approaches various desired positions relative to the crane and/or relative to a guide drone (So discloses at Para. [0029], “shown in FIG. 2, the pilot station 16 may be located in a vehicle, for example, an aircraft 21, that is ancillary to the swarm 18” and, further, in 
As per claim 11, So discloses a method for lifting a load, comprising:
  controlling specified operating parameters of the first aerial drone by the controller such that a load suspension device on the first aerial drone is subjected to a specified force magnitude and/or a specified force direction (So at Para. [0047] discloses “waypoint controller 803 generates waypoints to guide each aircraft while the payload 14 moves along the desired path. These intermediate waypoints ensure that each aircraft is properly positioned relative to each other such that the payload force is equally distributed to each aircraft.”); and
  wherein the load suspension device connects the aerial drone to the load or the lifting hook (So at Para. [0055] discloses “swarm configuration also advantageously allows for the tethers or connecting means 15 to attach on to the payload 14 at a centralized location.”), and  wherein the specified operating parameters comprise the rotor speed and/or angle of attack (So at Para. [0038] which discloses “pilot 508 uses the current position and velocity of the swarm 18 and payload 14 to determine the flight path of the payload. The pilot 508 then inputs desired positions for the payload, called waypoints, into the computer 509 through interface devices, such as a keyboard, mouse, control stick, or control pad.”).  
As per claim 12, So discloses a device for lifting a load comprising:
  a first aerial drone (So at Para. [0028] discloses “a semi-autonomous multi-aircraft lifting system comprises of several aircraft 11, 12, 13, operating in formation attached to a single payload 14 by means of tethers 15.”);
  a load suspension device for carrying at least a portion of the load, wherein the first aerial drone is connected to the load by the load suspension device (So at Para. [0010] which discloses a “tether extends from each aircraft's tethering anchor to the payload's tethering anchor. The anchors allow the tethers to be easily attached or released, and also prevent tangling.”);
  a second aerial drone and/or a lifting hook of a crane, wherein the load is connected to the second aerial drone and/or the lifting hook (So at Para. [0032] which discloses “the components of the multi-aircraft lifting system is shown in further detail. A representation of a two-aircraft swarm consisting of aircraft H.sub.1 11 and H.sub.2 12 are carrying a payload 14.”); and
 a common controller for actuating the first and second aerial drones in a mutually coordinated manner, and/or for actuating the first aerial drone together with the crane in a mutually coordinated manner (So at Para. [0012] discloses that “[c]ommand of the entire multi-aircraft lifting system takes place at a remotely located pilot station.”  Further, the pilot station can be located at a separate station or as disclosed in Para. [0029] “the pilot station 16 may be located in a vehicle, for example, an aircraft 21 that is ancillary to the swarm 18.”).  
 As per claim 13, So discloses a device, wherein the common controller comprises a main controller  having an inputter for inputting desired flight and/or crane movements, from which control signals are generated and transmitted to the first aerial drone and/or the crane on the basis of the input desired movements (So at Para. [0011] discloses “swarm avionics unit receives control signals from the pilot station and transmits aircraft sensory data to the pilot , and an additional controller for generating control commands for the first and/or the second aerial drone depending on the flight or crane movements that were triggered by the main controller (So at Para. [0011] discloses “swarm avionics unit receives control signals from the pilot station and transmits aircraft sensory data to the pilot station. Sensory data about the aircraft and payload are used to stabilize and guide the aircraft through a flight controller algorithm.”).  
As per claim 14, So discloses a device, wherein the common controller comprises a position control device which comprises an automatic follow-up control module for actuating the aerial drone depending on a crane position and/or a crane lifting hook position (So at Para. [0044] discloses “[d]uring a straight-path transport, the swarm waypoint controller 803 ensures that each aircraft 11, 12 maintains a relative position to each other and the payload 14, whereby the tethers 15 remain approximately vertical.”), such that the aerial drone automatically follows crane and/or lifting hook movements and maintains a desired position relative to the crane and/or crane lifting hook, including during movements of the crane and/or a guide drone (So at Para, [0043] discloses “the swarm waypoint controller 803 maintains the relative positioning based on the constant radius R of the aircraft and the payload's height H below the swarm plane 101.”).  
As per claim 15, So discloses a device, wherein the common controller is configured to actuate the aerial drone such that, when lifting the load, the aerial drone flies along a predetermined helical trajectory about an axis passing through the load (So at Para. [0050] which discloses “the desired aircraft states are inputted into the step 909, where the next waypoints for each helicopter are calculated and then used to generated splines for each aircraft in step 910. These splines for position, velocity, and acceleration are used to derive the current state for each aircraft at time t 911, and to calculate step 906.”).  
As per claim 16, So discloses a device, comprising a position control device comprising an autonomous control module for autonomous remote control of the first aerial drone such that the first aerial drone approaches various desired positions relative to a machine and/or a work tool of the machine (So discloses  at Para. [0029], “shown in FIG. 2, the pilot station 16 may be located in a vehicle, for example, an aircraft 21, that is ancillary to the swarm 18” and, further, in Para. [0029], “the piloting operations may not require a human [o]perator as many control systems are well known to automatically pilot aircraft”.) .  
As per claim 17, So discloses a device, further comprising:
a position determiner for determining the position of the aerial drone relative to the crane and/or relative to a guide drone (So at Para. [0038] discloses “pilot 508 uses the current position and velocity of the swarm 18 and payload 14 to determine the flight path of the payload. The pilot 508 then inputs desired positions for the payload, called waypoints, into the computer 509 through interface devices, such as a keyboard, mouse, control stick, or control pad.”); and  
a position control device to control the aerial drone depending on the automatically determined relative position (So at Figure 10 and Para. [0043] which 
As per claim 18, So discloses a device, wherein the first aerial drone comprises a GPS unit for absolute position determination for the aerial drone (So at Figure 6, Avionics Units 502, GPS 601.), wherein the position control device is configured to control the first aerial drone depending on absolute position data of the aerial drone and absolute position data of a material handling and/or construction machine, and/or a work tool thereof (So at Para. [0033] discloses “Global Positioning System (GPS) 601, which provides absolute position, absolute speed, and a reference of merit for the sensor suite's output data.”).  
As per claim 19, So discloses a device, wherein the position determiner comprises a signal-locater for locating a signal output by the first aerial drone (So at Para. [0046] discloses “the payload position may be determined from the position of all aircraft relative to ground and the Euclidian distance from each aircraft to the payload. Alternatively, the payload position may be determined by the payload avionics unit 507.”), 
wherein the signal-locater comprises mutually spaced transceiver units attached to the crane (So at Para. [0034] discloses “communication unit 611, which includes a transceiver 612 and receiver 613.”), and wherein the transceiver units are configured to communicate with a transceiver unit on the first aerial drone, and an evaluation unit for evaluating the transmitted signals between the transceiver units on a crane side and the transceiver unit on a drone side, with respect to predetermined signal characteristics comprising a signal propagation time and/or signal strength, and for determining the position of the aerial drone relative to the crane from the signal characteristics (So in Figure 9 and Para. [0052] discloses “the reference signal R 916 is compared against the observed state {circumflex over (X)} of the aircraft. The difference between R and {circumflex over (X)} is used to compute the gain K in step 917, which then generates an input value u that is fed into the plant model 912 and the observer 915. The plant model 912 represents the mechanics and dynamics of the aircraft through mathematical relations.”).  
                                       Rejection of Claims – 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over So as applied to claim 1 above, and further in view of Anders Ljung (US-20180016022-A1) (“Ljung”).
As per claim 3, So discloses a method for lifting a load, comprising:
 controlling by varying a rotor speed and/or a rotor torque a lifting and/or tensile force and/or a flight trajectory of the aerial drones (So at Para. [0047] discloses “where the lifting power of each aircraft is similar, the tension force in the tethers 15 should be approximately equal. Multiple spline paths are calculated to provide a means to determine each state for each aircraft at a certain time t.”), 
However, So does not explicitly disclose a drive motor to control aerial drone speed through a hydrostatic device drivetrain.
Ljung in the same field endeavor discloses a multi-rotor aerial vehicle for carrying a load comprising rotor and drivetrain. See Figures 1-3, and 7 with the Abstract.
In particular, Ljung discloses wherein the first aerial drone comprises a hydrostatic device drivetrain (Ljung at Para. [0077] which discloses “control of the revolutions per minute of the propeller 10 is performed by the control unit 6 through a control line 6c.”);
  driving by the hydrostatic device drivetrain at least one rotor comprising a first hydrostatic device that operates as a pump and can be driven by a drive motor, and a second hydrostatic device that operates as a motor and can be connected to the rotor (Ljung at Para. [0077] discloses “power unit 2 a rotatable shaft 3 is extending. On this shaft 3 there is positioned a hydraulic pump 12. The pump has a rotational element inside that is movable by means of the shaft 3. From the hydraulic pump 12 a fluid line 14 provides pressurized fluid to a hydraulic motor 11.”), 
controlling the rotor speed and/or the rotor torque by adjusting a hydraulic control variable of the hydrostatic device drivetrain, wherein the hydraulic control variable comprises a hydrostatic device displacement volume and/or a hydrostatic device swivel angle and/or a pressure in a hydrostatic pressure circuit and/or a mass flow in the hydrostatic pressure circuit (Ljung at Para. [0077] discloses “the rotational velocity and power to the rotor 10 can be controlled in a precise manner. The control of the revolutions per minute of the propeller 10 is performed by the control unit 6 through a control line 6c. This is also termed the hydrostatic drive of the multi-rotor aerial vehicle, and the revolutions per minute of the respective rotor 10 is controlled by bleeding of fluid, such as hydraulic oil, from the pressure line 14 to the return line 16 by using a precision control valve 13 which is governed by the flight control system.”).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multiple aircraft method for lifting a load of So to include the multi-rotor aerial vehicle of Ljung, since providing a quadrocopter with higher endurance and with higher pay-load carrying capacity would increase the load carrying offerings of aerial drones.

As per claim 4, So and Ljung disclose a method for lifting a load, wherein the drive motor comprises an internal combustion engine (Ljung at Para. [0005] which discloses “combustion engines in quad rotor designs by simply placing one combustion engine in each propeller.”), and the method further comprising:
  operating the internal combustion engine in a constant operating state in the full load range, wherein speed changes and/or torque changes on the rotor are controlled in a variable manner by adjusting the first and/or second hydrostatic device (Ljung at Para. [0079] which discloses “rotors 10, 20, 30, 40 of this vehicle rotate in two different directions where rotor 10 and 40 rotates in the same direction. And rotor 20 and 30 rotates in the same direction. This prevents from the multi-rotor aerial vehicle 1 from rotating when same power output is transferred to each rotor 10, 20, 30, 40. It should be understood that if the same hydraulic motors 11, 21, 31, 41 is applied and all rotors 10, 20, 30, 40 are the same, the power output transferred is equal to the flow of pressurized fluid to each hydraulic motor 11, 21, 31, 41.”).  
As per claim 5, So and Ljung disclose a method for lifting a load, wherein the first aerial drone is a multicopter (Ljung at Figure 1, vehicle 1) and comprises a plurality of rotors configured to each be driven by a respective hydrostatic device, wherein the hydrostatic devices and the speed of the respectively connected rotors, are adjusted individually to control the flight trajectory and/or the pulling direction of the first aerial drone (Ljung at Para. [0077] which discloses “the hydrostatic drive of the multi-rotor aerial vehicle, and the revolutions per minute of the respective rotor 10 is controlled by bleeding of fluid, such as hydraulic oil, from the pressure line 14 to the return line 16 by using a precision control valve 13 which is governed by the flight control system.”).  
Claims  8-9 are rejected under 35 U.S.C. 103 as being unpatentable over So as applied to claim 1 above, and further in view of Tang et al (US-20160340006-A1)(“Tang”)
As per claim 8, So discloses a method for lifting a load. 
So does not explicitly discloses actuating a drone depending on the hook position of a crane and tracking the movement of the crane as it carries a load.
Tang in the same field of endeavor discloses an unmanned aerial vehicle system and method for using in various environments such as for rescuing and moving loads/objects to different locations. See Abstract and Figures 16-21.
 In particular, Tang discloses actuating the first aerial drone depending on the crane and/or the lifting hook position such that the first aerial drone automatically follows movements of the crane and/or the lifting hook and maintains a desired position relative to the crane and/or the lifting hook, even in the event of movements of the crane (Tang at Para. [0045], “tracking algorithm is used to calculate the position of the target [object] relative to the drone”, and in Para. crane, and the drone 1904 is used to tweak the position of the object 1914”.).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multiple aircraft method for lifting a load of So to include the unmanned aerial vehicle system and method of using with a crane of Tang, since providing a multicopter that can guide and augment the carrying capacity of crane would increase the stability and positioning of load at a desired location..
Those in the art would be motivated to combine the aerial vehicle method of Tang with the multi-aircraft lifting system of So because the ability to include an aircraft with higher capacity and higher endurance in a swarm of load carrying drones would lead to more applications especially where it is “very difficult and dangerous for multiple helicopters to fly in formation or in close proximity to one another”. So at Para. [0004].  
As per claim 9, So and Tang disclose a method for lifting a load, comprising:
automatically determining in a continuous or cyclical manner by a position determiner the position of the first aerial drone relative to the crane (So at Para. [0038] discloses “pilot 508 uses the current position and velocity of the swarm 18 and payload 14 to determine the flight path of the payload. The pilot 508 then inputs desired positions for the payload, called waypoints, into the computer 509 through interface devices, such as a keyboard, mouse, control stick, or control pad.”);
  actuating the first aerial drone by a position control device on the basis of a signal of the position determiner such that a relative position between the aerial drone and the crane remains constant and/or follows a predetermined trajectory (So at Figure 10 and Para. [0043] which discloses “positions on each aircraft 11, 12, 41, 42, relative to the payload 14, is determined by two constants. The first constant is the height difference H between the payload 14 and the swarm plane 101, and second constant is the radius R between each aircraft 11, 12, 41, 42 to the center of the swarm plane 101.”).  
Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over So as applied to claim 12 above, and further in view of Anders Ljung (US-20180016022-A1) (“Ljung”).
As per claim 20, So discloses a device for lifting a load.
 However, So does not explicitly disclose a drive motor to control aerial drone speed through a hydrostatic device drivetrain.
Ljung in the same field endeavor discloses a multi-rotor aerial vehicle for carrying a load comprising rotor and drivetrain. See Figures 1-3, and 7 with the Abstract.
In particular Ljung discloses a hydrostatic drivetrain comprising a first hydrostatic device and a second hydrostatic device drivingly connected to a rotor of the first aerial drone (Ljung at Para.[0077] which discloses “control of the revolutions per minute of the propeller 10 is performed by the control unit 6 through a control line 6c.”), wherein the hydrostatic drivetrain is configured to operate as a motor, and wherein the first hydrostatic device comprises a pump, wherein the pump can be driven by a drive motor (Ljung at Para. [0077] discloses “power unit 2 a rotatable shaft 3 is extending. On this shaft 3 there is positioned a hydraulic pump , wherein the pump can be supplied with a pressure (Ljung at Para. [0077] discloses “the rotational velocity and power to the rotor 10 can be controlled in a precise manner. The control of the revolutions per minute of the propeller 10 is performed by the control unit 6 through a control line 6c. This is also termed the hydrostatic drive of the multi-rotor aerial vehicle, and the revolutions per minute of the respective rotor 10 is controlled by bleeding of fluid, such as hydraulic oil, from the pressure line 14 to the return line 16 by using a precision control valve 13 which is governed by the flight control system.”) .  
 It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multiple aircraft method for lifting a load of So to include the multi-rotor aerial vehicle of Ljung, since providing a quadrocopter with higher endurance and with higher pay-load carrying capacity would increase the load carrying offerings of aerial drones.
Those in the art would be motivated to combine the multi-rotor aerial vehicle of Ljung with the multi-aircraft lifting system of So because the ability to include an aircraft with higher capacity and higher endurance in a swarm of load carrying drones would lead to more applications especially where it is “very difficult and dangerous for multiple helicopters to fly in formation or in close proximity to one another”. So at Para. [0004].  
As per claim 21, So and Ljung discloses a device for lifting a load, wherein the drive motor comprises an internal combustion engine (Ljung at Para. [0005] 
As per claim 22, So and Ljung discloses a device for lifting a load, wherein the first aerial drone is a multicopter and comprises a plurality of rotors (Ljung at Figure 1, vehicle 1), wherein the hydrostatic drivetrain comprises a plurality of second hydrostatic devices that comprise motors and are each drivingly connected to a respective rotor (Ljung at Para. [0077] which discloses “the hydrostatic drive of the multi-rotor aerial vehicle, and the revolutions per minute of the respective rotor 10 is controlled by bleeding of fluid, such as hydraulic oil, from the pressure line 14 to the return line 16 by using a precision control valve 13 which is governed by the flight control system.”), and are individually adjustable to individually control the speed of the respective rotors (Ljung at Para. [0077] which discloses “the hydrostatic drive of the multi-rotor aerial vehicle, and the revolutions per minute of the respective rotor 10 is controlled by bleeding of fluid, such as hydraulic oil, from the pressure line 14 to the return line 16 by using a precision control valve 13 which is governed by the flight control system.”).   

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Thompson et al (US-20170283057-A1) discloses an aerial crane for delivering packages where the load is lifted and transported to a selected location by an unmanned aerial vehicle (UAV). See Figures 1-2 and Abstract. The UAV may 
Eriksson et al (US-20150142277-A1) discloses a method and system for determining movement distance of lifting devices by using the return signal strength (RSSI) from a radio transmitter placed at the lifting device. See Abstract and Figures 1a-1b.
Kevin Jenkins (US-20140371956-A1) discloses a system and method for moving a load with unmanned vehicles and where each vehicle determines the required tether tension and the required tether angle for its tether to move the load from the actual position to the commanded position. See Para. [0019] and Figure 3.

                                               Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIS BERNARDO RAMIREZ whose telephone number is (571)272-8920. The examiner can normally be reached 7:30 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas G. Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ELLIS B RAMIREZ/Examiner, Art Unit 3661                                                                                                                                                                                                        

/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661